DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 06/09/2021 with respect to the claim rejections under 35 U.S.C. § 103 have been fully considered and upon review of claim amendments the rejection made of record in the previous office action has been overcome. Therefore, the rejections have been withdrawn. 
	
Allowable Subject Matter
Claims 19-32 are allowed. These claims have been renumbered on allowance as claims 1-14.

Reasons for Allowance
The following is the examiner’s statement of reasons for allowance: 
The prior art made of record does not teach, make obvious, or suggest the claim limitations of independent claim 19 required elements disclosed in applicant’s claims.
The prior art made of record does not appear to teach, make obvious, or suggest the claim limitations. Independent claim 19 requires the recited sequence data mining process that is used for determining that a failure event occurs as a consequence of a pattern of the discretized sequence of transactions; where an extracted individual symbol pattern of the plurality of symbol patterns comprises the transaction-type paired with the transaction-value selected from the group consisting of the low monetary category, the medium monetary category, and the high monetary category as recited in claim 19. The prior art made of record does not teach, make obvious, or suggest the claim limitations of 
The closest prior art(s), listed below, discloses:
Ma et al. (US Pub No. US 2003/0023591): teaches hierarchical sequential pattern mining of data including time stamped customer transaction events. 
Adjaoute (US Pub. No. 2018/0053114): teaches the method for discovering patterns in time series transaction events associated with monetary values for predicting future events.
Desai et al. (NPL “Buying scenario and recommendation of purchase by constraint based sequential pattern mining from time stamp based sequential dataset”): teaches using sequential pattern mining to determine predictive patterns and make forecasts.
However, taken alone or in combination, the aforementioned prior art references do not sufficiently teach or suggest the claim limitations as recited in the claimed invention in each of independent claim 19 which includes the features recited above. Therefore, this combination of elements as described in the claim language is allowable over the prior art.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN ALABI whose telephone number is (571)272-0516.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/O.O.A./Examiner, Art Unit 2126 
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126